Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 04, 2019.
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 9/30/21 is acknowledged.
A reading of the specification reveals the point of novelty is improving heart and brain performance by administering a combination of astaxanthin and palm fruit extract.  However, nothing is mentioned regarding administering either component alone and how the combination may differ from each component alone.  No proportion of each component is described as critical to the desired effects of the combination.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Yamashita and Gutierrez in view of each of Osbourne and Schauss.

Gutierrez (10,449,148) entitled "Dietary Supplement for Improving Brain Health" teaches in column 1 line 52, astaxanthin in a composition to improve vascular and neuronal health and brain health in general.
The claims differ from the above references in that the composition administered additionally contains palm fruit extract.
Osbourne (2016/0000854) entitled "Treatment of DNA Damage and Mitochondrial Dysfunction Using Palm Fruit Extract" teaches in paragraph 27, the palm fruit extract treats age related disorders including cardiovascular disease, heart disease, and various nerve diseases which affect the brain.  See also paragraphs 79 and 83.  See the claims.
Schauss (Advances in the Study of the Health Benefits and Mechanisms of Action of the Pulp and See of the Amazonian Palm Fruit, Euterpe oleracea Mart., Known as Acai" teaches on page 187, pulp of acai fruit treats atherosclerosis, chronic inflammation, and ischemia reperfusion.  On page 188 first paragraph it may reduce the risk of heart disease, cardiovascular disease, and others.  On page 203 third paragraph brain 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer astaxanthin to improve heart and brain performance as taught by each of Yamashita and Gutierrez, and to further include palm fruit extract as taught by each of Osbourne and Schauss, because each of the references teaches the benefits of administering astaxanthin and palm fruit extract respectively for brain and heart performance and health.  Regarding combining both astaxanthin and palm fruit extract, employing each component for its known effects with the expected result would have been obvious.  And some of the dependent claims herein specify proportions and doses of each component.  As administering both astaxanthin and palm fruit extract are conventional in this art, one of ordinary skill would be able to select proper dosing without undue experimentation.  And the present claims describe a wide range of dosing where no criticality in such dosing is seen.  Regarding claim 10 directed to reducing inflammatory markers, the references cited discuss treating inflammation with the same components which would inherently reduce inflammatory markers.




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to administering palm fruit extract but the specification does not provide written description of what the palm fruit extract may be.  Palm trees have a number of different types of fruit that may be extracted including coconuts, dates, and acai fruit.  Is this the fruit of Elaeis guineensis?  Or any palm family plant fruit?  Is it a palm derived 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 2, after "subject"  --in need thereof--  may be intended to be more complete and clear.  See also claim 11.  Claims 5 and 6 are duplicates.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Chen (CN 106615516) teaches delaying senility with a composition containing astaxanthin and date extract.
Ji (Brain Research) teaches treating traumatic brain injury with astaxanthin.
Ambati (Marine Drugs) teaches astaxanthin benefits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RALPH J GITOMER/Primary Examiner, Art Unit 1655